 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (“Agreement”), dated as of December 8, 2008, by and between
Wilshire Enterprises, Inc., a Delaware corporation (the “Employer”), and
Kevin B. Swill, an individual[*****] (the “Executive”).
 
RECITAL
 
WHEREAS, the Employer and the Executive desire to set forth the terms pursuant
to which the Executive will be employed by the Employer as the President and
Chief Operating Officer of the Employer;
 
NOW, THEREFORE, the Employer and the Executive hereby agree as follows:
 
Section 1.                              Employment.
 
(a)           The Employer shall employ the Executive, and the Executive agrees
to be employed by the Employer, upon the terms and conditions hereinafter
provided, for a term (the “Initial Term”) commencing on January 5, 2009 (the
“Effective Date”) and expiring on December 31, 2010 (the “Initial Expiration
Date”).  The Initial Term shall be automatically extended for an additional one
(1) year period on the Initial Expiration Date and on each anniversary date of
the Initial Expiration Date, unless on or before the Initial Expiration Date and
each such anniversary date either party provides at least ninety (90) days prior
written notice to the other of its (or his) intent not to extend the then
current term. The Initial Term and any renewal period hereunder are referred to
herein as the “Term”.
 
(b)           The Executive hereby represents and warrants that he has the legal
capacity to execute and perform this Agreement, that this Agreement is a valid
and binding agreement enforceable against the Executive according to its terms,
and that the execution and performance of this Agreement by the Executive does
not violate the terms of any existing agreement or understanding to which the
Executive is a party.
 
Section 2.                              Duties.  The Executive shall report to
the Chairman of the Board and Chief Executive Officer of the Employer and have
the title of President and Chief Operating Officer of the Employer. The
Executive shall have such duties as are consistent with the Executive’s
experience, expertise and position as President and Chief Operating Officer, and
as shall be assigned to the Executive from time to time by the Chairman of the
Board and Chief Executive Officer.  During the Term, except for vacation in
accordance with the provisions of this Agreement and the Employer’s policies or
due to illness or incapacity, the Executive shall devote all of the Executive’s
business time, attention, skill and efforts exclusively to the business and
affairs of the Employer.  Notwithstanding the foregoing, to the extent that the
following does not impair the Executive’s ability to perform the Executive’s
duties pursuant to this Agreement, the Executive may make personal investments
in such form or manner as will not require the Executive’s services in the
operation or affairs of the business in which such investments are made;
provided, however, that the Executive shall advise the Employer’s Chairman of
the Board and Chief Executive Officer of, and grant the Employer a right of
first refusal with respect to, any potential business opportunity he becomes
aware of that is similar to the types of investments and transactions that the
Executive (i) set forth in the business plan he provided to the Chairman of the
Board and Chief Executive Officer of the Employer or (ii) described to the
Employer’s Board of Directors, including, without limitation, joint ventures,
loan syndications, real estate investments and related financings and
acquisitions.
 

--------------------------------------------------------------------------------


 
Section 3.                              Compensation.  For all services rendered
by the Executive hereunder during the Term, the Executive shall be compensated
as follows:
 
(a)           Salary.  The Employer shall pay the Executive an initial fixed
salary (“Base Salary”) at a rate of $250,000 per annum from the Effective
Date.  Such Base Salary shall be subject to periodic review and may be increased
by the Employer’s Board of Directors (or its Compensation Committee) in its
discretion.  Such Base Salary may only be reduced by the Board of Directors (or
its Compensation Committee) if and by the same percentage that the salaries of
all other executive officers of the Employer are also so reduced.  The term
“Base Salary” as used in this Agreement shall refer to the Base Salary as it may
be changed from time to time in accordance with the terms of this
Agreement.  The Base Salary shall be payable in accordance with the customary
payroll practices of the Employer.
 
(b)           Restricted Shares.  Upon joining the Employer on the Effective
Date, the Executive shall be granted 125,000 restricted shares (the “Restricted
Shares”) of the Employer’s common stock pursuant to the Employer’s 2004 Stock
Option and Incentive Plan (the “Plan”).  A total of one half of such Restricted
Shares shall vest on the one year anniversary of the Effective Date, and the
remaining one half of such Restricted Shares shall vest on the Initial
Expiration Date, provided that the Executive is an employee of the Employer on
the respective vesting dates.  The Executive acknowledges that (x) the Plan
currently provides that all shares subject to restricted share grants made under
the Plan shall immediately vest upon a change in control as defined in such
Plan, (y) clause (i) of the definition of change in control in Article 12 of
such Plan (the “Clause”) currently provides that if a person or group acquires
more than 15% of the Employer’s stock a change in control under the Plan would
occur, and (z) the Employer has adopted a shareholder protection rights plan
pursuant to which a “Beneficial Owner” (as defined in such rights plan) may
surpass the above-mentioned 15% threshold without becoming an “Acquiring Person”
(as defined in such rights plan).  The Executive hereby agrees that with respect
to his Restricted Shares, the Clause shall be inapplicable, and he hereby waives
any and all benefits to which he would be entitled by virtue of the Clause with
respect to such Restricted Shares, intending that such waiver be binding upon
him and his successors and assigns.  Except as set forth in Section 5, any
Restricted Shares that have not vested as of the date of the Executive’s
termination of employment shall be forfeited effective on such date of
termination.  Complete terms of the Restricted Shares shall be set forth in a
restricted stock agreement prepared by the Employer.
 
(c)           Benefit Plans.  Except as expressly modified by this Agreement,
the Executive shall be entitled to participate in all employee benefit plans or
programs, including without limitation health and medical benefit plans,
generally made available by the Employer to executive officers of the Employer,
to the extent permissible under the general terms and provisions of such plans
or programs and in accordance with the provisions thereof.  Notwithstanding the
foregoing, nothing in this Agreement shall require any particular plan or
program to be continued nor preclude the amendment or termination of any such
plan or program, provided that such amendment or termination is applicable
generally to the executive officers of the Employer.
 
-2-

--------------------------------------------------------------------------------


 
(d)           Automobile Allowance.  The Employer shall provide the Executive
with a car allowance of $1,000 per month.  All expenses relating to such
automobile, including without limitation gasoline, maintenance, repairs and
insurance, shall be the responsibility of the Executive.
 
(e)           Vacation.  The Executive shall be entitled to five (5) weeks
vacation per calendar year during the Term, provided that not more than two (2)
of such weeks shall be consecutive without the prior approval of the Employer’s
Chairman of the Board.
 
(f)           Bonus.  The Executive shall be eligible to receive such bonuses,
if any, as the Employer’s Board of Directors (or its Compensation Committee) may
award from time to time in its discretion.
 
Section 4.                              Business Expenses.  The Employer shall
pay or reimburse the Executive for all necessary and customary expenses
reasonably incurred by the Executive in connection with the performance of the
Executive’s duties and obligations under this Agreement, including without
limitation reasonable and customary business expenses incurred to entertain the
Employer’s clients, provided, however, that the Employer shall not pay or
reimburse the Executive for country club membership fees.  Such reimbursement
shall be subject to the Executive’s presentation of appropriate vouchers in
accordance with such expense account policies and approval procedures as the
Employer may from time to time reasonably establish for employees (including but
not limited to prior approval of extraordinary expenses); provided, however,
that in no event shall reimbursement be made later than December 31 of the year
following the year in which the expense was incurred.
 
Section 5.                              Effect of Termination of Employment.
 
(a)           Termination Generally.  Notwithstanding anything herein to the
contrary, this Agreement may be terminated at any time by either the Employer
without “Cause” or the Executive for “Good Reason” (each as defined below);
provided, however, that the party desirous of terminating this Agreement shall
give the other party at least thirty (30) days’ prior written notice of such
termination.  The Employer may, in lieu of the notice period, pay the
Executive’s Base Salary for the notice period.  The date specified in any notice
of termination as the Executive’s final day of employment and, in all other
cases, the Executive’s actual final day of employment, shall be referred to
herein as the “Termination Date.”  In addition, the parties acknowledge that the
Executive has been appointed to the Employer’s Board of Directors.  The
Executive agrees that in the event of the Executive’s termination of employment
by the Employer with or without Cause, or by the Executive for Good Reason, the
Executive shall resign on the Termination Date as a director of the Employer and
any and all subsidiaries of the Employer which he may be serving as a
director.  If the Executive’s employment terminates due to notice of non-renewal
of the Term by either the Employer or the Executive, the Executive shall, upon
the request of the Employer, resign as a director of the Employer and any and
all subsidiaries of the Employer which he may be serving as a director.
 
-3-

--------------------------------------------------------------------------------


 
(b)           Accrued Obligations.  Except as set forth in this Section 5, in
the event that Executive’s employment hereunder is terminated for any reason,
then Executive shall be entitled to no compensation or other benefits of any
kind whatsoever, other than (i) payment of Executive’s unpaid Base Salary under
Section 3(a) through the Termination Date, (ii) payment of any unpaid accrued
vacation or business expenses, (iii) payment of any other unpaid amounts due and
owing under any employee benefit plans and (iv) the opportunity to continue
health coverage under the Employer’s group health plan in accordance with
“COBRA” (“COBRA Coverage”) (the foregoing payments and benefits are collectively
referred to herein as “Accrued Obligations”).
 
(c)           Termination Without Cause, Resignation for Good Reason;
Termination Following a Change in Control.
 
(1)           In the event that the Employer terminates the Executive’s
employment hereunder during the Term without Cause or the Executive resigns
during the Term for Good Reason, then the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever, other than:  (i) the
Accrued Obligations and (ii) an amount (the “Severance Amount”) calculated as
follows:
 
(A)        the Executive’s Base Salary in effect on the Termination Date shall
be divided by twelve (12) (such amount, the “Monthly Base Salary Amount”); and
 
(B)         the Monthly Base Salary Amount shall be multiplied by eleven (11).
 
The Severance Amount shall be payable in accordance with the Employer’s payroll
practices as in effect on the Termination Date.
 
(2)           Except as set forth below, all of the Executive’s Restricted
Shares that have not vested as of the Termination Date shall be forfeited and
any stock options previously granted to the Executive shall be exercisable, to
the extent exercisable on the Termination Date, for the period specified in the
Plan as in effect on the Termination Date.
 
(3)           Notwithstanding the foregoing, if, within twelve months following
a “Change in Control” (defined below), the Executive’s employment is terminated
by the Employer without Cause or the Executive resigns for Good Reason, then the
Executive shall receive (i) the Accrued Obligations, (ii) the Change in Control
Amount (defined below) payable within thirty (30) days following the Executive’s
Termination Date, subject to Section 20 hereof, and (iii) all of the Executive’s
Restricted Shares and stock options (to the extent not already vested) shall
become fully vested on the Termination Date, and the Executive shall be
permitted to exercise any such options for the period specified in the Plan as
in effect on the Termination Date.  If a Change in Control occurs during the
first twelve (12) months of the Initial Term, the “Change in Control Amount”
shall equal the Monthly Base Salary Amount multiplied by the number of full
calendar months remaining in the Initial Term, beginning with the first full
calendar month after the Termination Date.  If a Change in Control occurs at any
time after the one year anniversary of the Effective Date, the “Change in
Control Amount” shall equal the Monthly Base Salary Amount multiplied by twelve
(12).
 
-4-

--------------------------------------------------------------------------------


 
(d)          Death or Disability.  The Executive’s employment with the Employer
shall terminate upon Executive’s death or “Disability” (defined below), in which
case the Executive (or his estate and heirs) shall be entitled to no
compensation or other benefits of any kind whatsoever under this Agreement other
than the Accrued Obligations.  In addition, the Executive (or his estate and
heirs) shall be permitted to exercise any stock options (to the extent
exercisable on the Termination Date) for the period specified in the Plan as in
effect on such Termination Date.  All unvested Restricted Shares held by the
Executive as of the Termination Date shall be forfeited.
 
(e)           Termination Due to Non-Renewal.  If the Executive’s employment
with the Employer terminates due to notice of non-renewal of the Term by the
Executive or the Employer in accordance with Section 1(a), then the Executive
shall be entitled to the Accrued Obligations, plus the Monthly Base Salary
Amount multiplied by three (3), provided that if this Agreement has been in
effect for at least five (5) years and the Executive’s employment terminates due
to notice of non-renewal of the Term by the Employer in accordance with Section
1(a), then the Executive shall be entitled to the Accrued Obligations, plus the
Monthly Base Salary Amount multiplied by six (6).  In addition, in the case of
nonrenewal (regardless of whether the notice was provided by the Executive or
the Employer), the Employer shall waive the Executive’s COBRA premium for the
first three (3) months following the Termination Date in the event that the
Executive elects COBRA coverage, provided that if this Agreement has been in
effect for at least five (5) years and the Executive’s employment terminates due
to notice of non-renewal of the Term by the Employer in accordance with Section
1(a), the Employer shall waive the Executive’s COBRA premium for the first six
(6) months following the Termination Date in the event that the Executive elects
COBRA coverage.  Any options held by the Executive at such time (to the extent
vested as of the Termination Date) shall be exercisable for the period specified
in the Plan as in effect at such time.  All unvested Restricted Shares held by
the Executive as of the Termination Date shall be forfeited.
 
(f)           Release.  Payment of any amounts under this Section 5 (other than
the Accrued Obligations) shall be contingent upon Executive executing a general
release of claims in favor of the Employer, its subsidiaries and affiliates, and
their respective officers, directors, shareholders, partners, members, managers,
agents or employees, which release shall be provided to the Executive within
five (5) business days following the Termination Date, and which must be
executed by the Executive and become effective within thirty (30) days
thereafter.  Severance payments under this Section 5 that are contingent upon
such release shall commence within ten (10) days after such release becomes
effective.
 
(g)           Termination With Cause.  The Employer may terminate this Agreement
immediately for “Cause” by giving written notice to the Executive. In the event
that this Agreement is terminated pursuant to this Section 5(g), the Executive
shall be entitled to no compensation or other benefits of any kind whatsoever
for any period after the Termination Date set forth in the notice given by the
Employer to the Executive, and shall be entitled to receive only the Accrued
Obligations.  All unexercised stock options and unvested Restricted Shares held
by the Executive as of the Termination Date shall be forfeited.
 
-5-

--------------------------------------------------------------------------------


 
(h)          Definitions.
 
(i) “Cause” shall mean: (1) the Executive’s conviction of, or plea of nolo
contendre to, a felony involving dishonesty, disloyalty, fraud or moral
turpitude; (2) the Executive’s material breach of any material obligation of the
Executive under this Agreement; or (3) the Executive’s engaging in conduct
constituting a material breach of any fiduciary duty owed by the Executive to
the Employer.
 
(ii) “Good Reason” shall mean (1) a material diminution in any of the
Executive’s base compensation, duties or responsibilities (provided that
assignment to Executive of duties and responsibilities consistent with that of
an executive officer shall be conclusively deemed not to be a material
diminution of duties or responsibilities) without his agreement; (2) the
Executive being required to relocate his office to a location outside of a fifty
(50) mile radius of the Employer’s existing executive offices in Newark, New
Jersey; (3) there being a material reduction in the overall value of the
employee benefits being provided to the Executive, unless the reduction is
effective for all senior executive employees of the Employer; or (4) a material
breach by the Employer of any of its obligations to the Executive under this
Agreement.  No circumstances described in clauses (1) through (4) above shall
constitute “Good Reason” unless the Executive provides the Chairman of the Board
with written notice of the Executive’s objection to such circumstances within
sixty (60) days after such circumstances first occur, and the Employer fails to
remedy those circumstances within thirty (30) days of receipt of such notice.
 
(iii) “Change in Control Event” shall be deemed to have occurred if any of the
following events occur:
 
 
(a)
the approval by the stockholders of the Employer of (i) any consolidation or
merger of the Employer, in which the holders of voting stock of the Employer
immediately before the consolidation or merger will not own 50% or more of the
voting shares of the continuing or surviving corporation immediately after such
consolidation or merger, or (ii) any sale, lease, exchange or other transfer (in
one transaction or series or related transactions) of all or substantially all
of the assets of the Employer; or



 
(b)
a change of 25% (rounded to the next whole percent) in the membership of the
Board of Directors within a 12-month period, unless the election, or nomination
for election by stockholders, of each new director within such period was
approved by the vote of 80% (rounded to the next whole person) of the directors
then still in office who were in office at the beginning of such 12-month
period.



(iv) “Disability” shall mean that Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for 240 non-consecutive days, during any 12 month period.
 
-6-

--------------------------------------------------------------------------------


 
Section 6.                              Confidentiality and Covenants Against
Competition, Solicitation, Disparagement.
 
(a)           The Executive agrees that his services hereunder are of a special,
unique, extraordinary and intellectual character, and his position with the
Employer places him in a position of confidence and trust with employees,
customers, and suppliers of the Employer.  The Executive further agrees and
acknowledges that in the course of the Executive’s employment with the Employer,
the Executive has been and will be privy to confidential information of the
Employer.  The Executive consequently agrees that it is reasonable and necessary
for the protection of the trade secrets, goodwill and business of the Employer
that the Executive make the covenants contained herein.  Accordingly, the
Executive agrees that while employed by the Employer and during the “Restrictive
Period” (defined below), the Executive shall not (without the express prior
written consent of the Employer), directly or indirectly,
 
(i) become Associated With any Competing Business in the Territory; or
 
(ii) solicit, sell, call upon or induce others to solicit, sell or call upon,
directly or indirectly, any customer or prospective customer of the Employer for
the purpose of inducing any such customer or prospective customer to purchase,
license or lease a product or service of a Competing Business in the Territory;
or
 
(iii) employ, solicit for employment, or advise or recommend to any other person
that they employ or solicit for employment or retention as a consultant, any
person who is, or was at any time within twelve (12) months prior to the
Executive’s Termination Date, an employee of, or exclusive consultant to, the
Employer.
 
(b)          For purposes of this Section 6, the term:
 
(i) “Employer” shall include the Employer, and any of its subsidiaries or
affiliates.
 
(ii) “Competing Business” means any business opportunity, investment or
transaction that the Employer was actively considering, reviewing or working on
at the Executive’s Termination Date, regardless of whether or not the Executive
brought such business opportunity, investment or transaction to the Employer.
 
(iii) “Associated With” means serving as an owner, officer, employee,
independent contractor, agent or a holder of 5% or more of any class of equity
securities of, director, trustee, member, consultant or partner of any person,
corporation or other entity engaged in a Competing Business.
 
(iv) “Restrictive Period” means the twelve (12) month period commencing on the
Executive’s Termination Date.
 
(v) “Territory” means the states of New Jersey, New York and Connecticut.
 
-7-

--------------------------------------------------------------------------------


 
(c)           If the Executive commits a breach or is about to commit a breach,
of any of the provisions of this Section 6, the Employer shall have the right to
have the provisions of this Agreement specifically enforced by any court having
equity jurisdiction without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Employer and that money damages will not provide
an adequate remedy to the Employer.  In addition, the Employer may take all such
other actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.
 
(d)           Executive shall not make any negative or disparaging comments
regarding the Employer or its subsidiaries or affiliates, or any of their
respective officers, directors, shareholders, partners, members, managers,
agents or employees (collectively, the “Representatives”), including regarding
the performance of the Employer or such subsidiaries or affiliates, or otherwise
take any action that could reasonably be expected to adversely affect the
Employer or its subsidiaries or affiliates or the personal or professional
reputation of any of their respective Representatives; and the Employer and its
Representatives shall not make any negative or disparaging comments regarding
Executive, or otherwise take any action that could reasonably be expected to
adversely affect the personal or professional reputation of
Executive.  Disclosure of information required to be disclosed by either party
pursuant to any applicable law, court order, subpoena, compulsory process of
law, or governmental decree shall not constitute a violation or breach of this
Section 6(a); provided, that the disclosing party delivers written notice of
such required disclosure to the other parties promptly before making such
disclosure if such notice is not prohibited by applicable law, court order,
subpoena, compulsory process of law, or governmental decree.
 
(e)           The Executive further agrees that all documents, reports, plans,
proposals, marketing and sales plans, customer lists, or materials principally
relating to the businesses of the Employer or any of its subsidiaries or
affiliates and made by the Executive or that came or come into the Executive’s
possession by reason of the Executive’s employment by the Employer are the
property of such entities and shall not be used by the Executive in any way
adverse to the interests of the Employer or any of its subsidiaries or
affiliates.  The Executive will not, during the Term and thereafter, deliver,
reproduce or in any way allow such documents or things to be delivered or used
by any third party without specific direction or consent of a duly authorized
representative of the Employer.  During or after termination of the Executive’s
employment with the Employer, the Executive will not publish, release or
otherwise make available to any third party any information describing any trade
secret or other confidential information of the Employer without prior specific
written authorization of the Employer.
 
(f)           During the Term and thereafter, the Executive will regard and
preserve as confidential all trade secrets and other confidential information
pertaining to the business of the Employer that have been or may be obtained by
the Executive by reason of the Executive’s employment by the Employer.  The
Executive will not, without written authority from the Employer to do so, use
for the Executive’s own benefit or purposes, nor disclose to others, either
during the Executive’s employment by the Employer or thereafter, any trade
secret or other confidential information relating to the business of the
Employer, except as required in the course of the Executive’s employment with
the Employer, or as required by law, or as (and only to the extent) required
pursuant to legal process or by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency (and then
only after providing the Employer with the opportunity to prevent such
disclosure or to receive confidential treatment for the confidential information
required to be disclosed); and the Executive will not take or retain or copy any
of the information, customer lists or other documents of the Employer.  This
Section 6(f) shall not apply with respect to information which has been
voluntarily disclosed to the public by or with the consent of the Employer,
independently developed and disclosed by others, or otherwise enters the public
domain through lawful means.
 
-8-

--------------------------------------------------------------------------------


 
(g)           For purposes of this Agreement, the term “trade secret” shall
include, but not be limited to, information encompassed in all plans, proposals,
marketing and sales plans, customer lists, mailing lists, financial information,
costs, pricing information, and all concepts or ideas in or reasonably related
to the businesses of the Employer (whether or not divulged by the Executive or
other employees or agents of the Employer) that have not previously been
publicly released by duly authorized representatives of the Employer.
 
(h)           Executive acknowledges that the type and periods of restriction
imposed in the provisions of this Section 6 are fair and reasonable and are
reasonably required for the protection of the Employer and the goodwill
associated with the business of the Employer; and that the time, scope,
geographic area and other provisions of this Section 6 have been specifically
negotiated by sophisticated parties and are given as an integral part of this
Agreement.  The Executive specifically acknowledges that the restrictions
contemplated by this Agreement will not prevent him from being employed or
earning a livelihood.  If any of the covenants in this Section 6, or any part
thereof, is hereafter construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenants, which shall be given full effect,
without regard to the invalid portions.  If any of the covenants contained in
this Section 6, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or areas of such provision and, in its reduced form, such provision shall
then be enforceable.  The parties hereto intend to and hereby confer
jurisdiction to enforce the covenants contained in this Section 6 upon the
courts of any state or other jurisdiction within the geographical scope of such
covenants.  In the event that the courts of any one or more of such states or
other jurisdictions shall hold such covenants wholly unenforceable by reason of
the breadth of such scope or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect the right of the
Employer to the relief provided above in the courts of any other states or other
jurisdictions within the geographical scope of such covenants, as to breaches of
such covenants in such other respective states or other jurisdictions, the above
covenants as they relate to each state or other jurisdiction being, for this
purpose, severable into diverse and independent covenants.  The existence of any
claim or cause of action by the Executive against the Employer shall not
constitute a defense to the enforcement by the Employer of the foregoing
restrictive covenants, but such claim or cause of action shall be determined
separately.
 
(i)           The Executive further agrees that a copy of a summons and
complaint seeking the entry of such order may be served upon the Executive by
certified mail, return receipt requested, at the address set forth above or at
any other address which the Executive shall designate in a writing addressed to
the Employer in the manner that notices are to be addressed pursuant to Section
9 of this Agreement.
 
-9-

--------------------------------------------------------------------------------


 
Section 7.                              Assignment of Developments; Works for
Hire.  If at any time or times during Executive’s employment with the Employer,
the Executive shall (either alone or with others) make, conceive, discover or
reduce to practice any invention, modification, discovery, design, development,
improvement, process, software program, work-of-authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (a) relates to the business of the Employer (or any
subsidiary or affiliate of the Employer) or any customer of or supplier to the
Employer (or any of its subsidiaries or affiliates) or any of the products or
services being developed, manufactured, sold or provided by the Employer or
which may be used in relation therewith or (b) results from tasks assigned to
the Executive by the Employer, such Developments and the benefits thereof shall
immediately become the sole and absolute property of the Employer and its
assigns, and the Executive shall promptly disclose to the Employer (or any
persons designated by it) each such Development and hereby assigns any rights
the Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Employer and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereto (with all necessary documentation,
plans and models) to the Employer.
 
Upon disclosure of each Development to the Employer, the Executive will, during
the Term and at any time thereafter, at the request and cost of the Employer,
sign, execute, make and do all such deeds, documents, acts and things as the
Employer and its duly authorized agents may reasonably require:
 
(a)           to apply for, obtain and vest in the name of the Employer alone
(unless the Employer otherwise directs) letters patent, copyrights, trademarks,
service marks or other analogous protection in any country throughout the world
and when so obtained or vested to renew and restore the same; and
 
(b)           to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyrights, trademarks, service marks or
other analogous protection.
 
In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.
 
-10-

--------------------------------------------------------------------------------


 
Section 8.                              Withholding Taxes.  The Employer may
directly or indirectly withhold from any payments to be made under this
Agreement all Federal, state, city or other taxes and all other deductions as
shall be required pursuant to any law or governmental regulation or ruling or
pursuant to any contributory benefit plan maintained by the Employer.
 
Section 9.                              Notices.  All notices, requests, demands
and other communications required or permitted hereunder shall be given in
writing, and shall be deemed effective upon (a) personal delivery, if delivered
by hand, (b) three (3) business days after the date of deposit in the mails,
postage prepaid, if mailed by certified or registered United States mail, or (c)
the next business day, if sent by a prepaid overnight courier service, and in
each case addressed as follows:
 
(a)           To the Employer:
 
Wilshire Enterprises, Inc.
1 Gateway Center
Newark, New Jersey 07102
Attention:  Chairman of the Board


with a copy (which shall not be deemed notice) to:
 
Peter H. Ehrenberg, Esq.
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
 
(b)           To the Executive:
 
to the Executive at the Executive’s
address listed above,
 
or to such other address as either party shall have previously specified in
writing to the other.
 
Section 10.                              No Attachment.  Except as required by
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect; provided, however,
that nothing in this Section 10 shall preclude the assumption of such rights by
executors, administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.
 
Section 11.                              Binding Agreement; No Assignment.  This
Agreement shall be binding upon, and shall inure to the benefit of, the
Executive, the Employer and their respective permitted successors, assigns,
heirs, beneficiaries and representatives.  This Agreement is personal to the
Executive and may not be assigned by the Executive without the prior written
consent of the Employer’s Board of Directors, as evidenced by a resolution of
the Board.  Any attempted assignment in violation of this Section 11 shall be
null and void.
 
-11-

--------------------------------------------------------------------------------


 
Section 12.                              Governing Law; Consent to Jurisdiction;
Arbitration.  This Agreement, and all matters arising directly or indirectly
from this Agreement, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, without giving effect to
the choice of law provisions thereof.  Any unresolved controversy or claim
arising out of or relating to this Agreement, except (i) as otherwise provided
in this Agreement or (ii) with respect to which a party seeks injunctive or
other equitable relief, shall be submitted to arbitration by one arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”).  Judgment upon any award rendered in such arbitration
will be binding and may be entered in any court having jurisdiction
thereof.  The parties agree that the arbitrator in any such matter shall be
directed to award reasonable attorneys’ fees to the prevailing party.  The
arbitrator shall also be directed to award the arbitrator’s compensation charges
and the administrative fees of the AAA to the prevailing party.  The parties
knowingly and voluntarily agree to this arbitration provision and acknowledge
that arbitration shall be instead of any civil litigation, meaning that the
parties each are waiving any rights to a jury trial.  Each of the parties to
this Agreement consents to personal jurisdiction and venue for any equitable
action sought in the United States District Court for the District of New Jersey
and any state court of competent jurisdiction in the State of New Jersey that is
located in Essex County (and in the appropriate appellate courts from any of the
foregoing).  Notwithstanding the foregoing, the Executive and the Employer agree
that, prior to submitting a dispute under this Agreement to arbitration, the
parties shall submit, for a period of sixty (60) days, to voluntary mediation
before a jointly selected neutral third party mediator under the auspices of
JAMS, New York City, New York, Resolution Center (or any successor location),
pursuant to the procedures of JAMS International Mediation Rules conducted in
the State of New York (however, such mediation or obligation to mediate shall
not suspend or otherwise delay any termination or other action of the Employer
or affect any other right of the Employer).
 
Section 13.                              Entire Agreement.  This Agreement shall
constitute the entire agreement between the parties with respect to the matters
covered hereby and supersedes all previous written, oral or implied
understandings between them with respect to such matters.
 
Section 14.                              Amendments.  This Agreement may only be
amended or otherwise modified by a writing executed by each of the parties
hereto.
 
Section 15.                              Survivorship.  The provisions of
Sections 5 through 13 hereof and this Section 15 shall survive the termination
of this Agreement.
 
Section 16.                              Key Man Life Insurance.  If requested
by the Employer, the Executive agrees to cooperate with the Employer in
obtaining any key man life insurance coverage insuring the Executive’s life and
to submit to such physical examinations as may be needed to secure such
coverage, it being understood that the Employer shall pay any and all premiums
related to any such key man life insurance.
 
-12-

--------------------------------------------------------------------------------


 
Section 17.                              Counterparts.  This Agreement may be
executed in any number of counterparts or facsimile copies, each of which when
executed shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
 
Section 18.                              Legal Counsel.  The Executive
represents that he is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he has read this Agreement
and that he understands its terms.  The Executive acknowledges that, prior to
assenting to the terms of this Agreement, he has been given a reasonable period
of time to review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with the Employer as to its contents.  The Executive and the
Employer agree that the language used in this Agreement is the language chosen
by the parties to express their mutual intent, and that they have entered into
this Agreement freely and voluntarily and without pressure or coercion from
anyone.
 
Section 19.                              Expenses.  The Employer shall reimburse
the Executive for his legal fees incurred in connection with negotiating this
Agreement, up to a maximum of $7,500, upon the Executive’s presentation of
applicable invoices.
 
Section 20.                              Section 409A.   This Agreement shall be
interpreted to avoid any penalty sanctions under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder.  Notwithstanding anything contained herein to the
contrary, the Executive shall not be considered to have terminated employment
with the Employer for purposes of the payments and benefits of Section 5 hereof
unless he would be considered to have incurred a “termination of employment”
from the Employer within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).  For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment.  In no event may the
Executive, directly or indirectly, designate the calendar year of
payment. Notwithstanding the foregoing, if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees”, any payment as a result of the termination of the
Executive’s employment that would otherwise be due hereunder within six months
after such termination of employment shall nonetheless be delayed until the
first business day of the seventh month following the Executive’s date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction.
 
[Signatures on following page.]
 
-13-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.
 

 
WILSHIRE ENTERPRISES, INC.
         
By:
/s/ Sherry Wilzig Izak
     
Sherry Wilzig Izak
     
Chairman of the Board
           
EXECUTIVE:
         
/s/ Kevin B. Swill
   
Kevin B. Swill
 

 
-14-

--------------------------------------------------------------------------------


 